Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/492,157 filed on 09/08/2019.
Claims 1-20 have been examined and are pending in this application. 
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to parent Application No. KR10-2017-0158447 and KR10-2017-0158491 filed on 11/24/2017, and parent Application No. PCT/KR2018/010213, filed on 09/03/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/09/2019, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is more than 150 words. Correction is required. 
Claim Objections
Claim 1 is objected to because of the following informality:
Regarding claim 1, claim 1, line 2-3, the limitation “transmitting a security key to a terminal and receiving payload data and symbol request data including service type information from another terminal;” is missing a punctuation after the “transmitting a security key to a terminal”. claim 1 line 14 recites “on sound wave data”, and for the purposes of Examination, the Examiner is interpreting the limitation as “based on the sound wave data”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and  9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, claim 6 line 4 recite the element “a frequency post”, the claim previously introduced “a frequency post” on line 3. It is unclear if a new frequency post is being introduced, or if  it is referring to the frequency post. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction to “a frequency post” is required to ensure proper claim interpretation.
Regarding claim 9, Claim 9 lines 7 and 9 recite the element “m frequency posts”. The “m“  is not defined in the claim and it is unclear what it represents.
Regarding claim 17, Claim 17 lines7 and 12 recite the elements “m bits ” and “m frequency posts”. The “m“  is not defined in the claim and it is unclear what it represents.
Regarding claims 10-16, claims 10-16 are rejected as being dependent of claim 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (K.R. 20160046575 A; Hereinafter “Sung”), in view of Feng (U.S. 10320490 B2; Hereinafter “Feng”).
Regarding claim 1, Sung teaches an operation method of a service server (Sung “The operation for providing the advertising information to the user, the service server 100, the client terminal 200 and user terminal 300 as follows”), the method comprising: Transmitting a security key (advertising information) to a terminal (user terminal 300) (Sung “The user terminal 300 may be a typical mobile terminal. User terminal 300, the advertisement application for providing the advertising information to the user can be provided.”, “Advertising information may include a network address for obtaining the reward information, in the merchandise information and the reward information, such as product information, coupon and mileage corresponding to the advertisement.”)
receiving, from the terminal, payload request data and a sound wave recognition result generated based on a sound wave and the security key, wherein the sound wave is output by the other terminal (client terminal 200) based on sound wave data received from the service server (Sung “In step 40, the user terminal 300, receives a sound input from the client terminal 200. User terminal 300 may receive a sound input through line applications. Advertising applications may be executed by a processor of a user terminal 300”,“ at step 62, the user terminal 300 can request the download information corresponding to the extracted sound pattern to the service server 100. The user terminal 300 can request the download information to the service server 100 through the identification information of the sound pattern.”, “Client terminal 200 outputs the sound pattern based on the advertising content and advertisement scheduling information. Advertising content may be output at least one of image or sound according to the type of ad to one.”,); 
verifying whether the sound wave recognition result matches the generated symbol (Sung “the service server 100 generates the download information. Downloaded information may include a network address for receiving the advertisement information corresponding to a plurality of sound patterns. That is, downloaded information network for receiving the advertisement information corresponding to a plurality of sound patterns and a plurality of sound patterns Address may include mapping information mapped. Advertising application can obtain the network address for receiving the advertisement information corresponding to the sound pattern extracted by comparing the map information and the acoustic pattern extracted from the input sound.”); and
transmitting, in response to the matching, the payload data to the terminal based on the mapping information (“In step 72, the service server 100 transmits the download information to the user terminal (300).”).
Sung does not explicitly teach receiving payload data and symbol request data including service type information from another terminal; generating a symbol corresponding to the other terminal based on a size determined based on the service type information; generating mapping information in which the payload data and the generated symbol are mapped, with respect to the other terminal; generating sound wave data for outputting a sound wave of the other terminal based on the generated symbol ; transmitting the generated sound wave data to the other terminal. 
However, in an analogous art, Feng teaches receiving payload data (to-be-sent data) and symbol request data including service type information from another terminal  (Feng: column 20 line 24-35, “Step S102 obtaining to-be-sent data. The sound wave-based data sending method 100 provided in the present application may be applied to a mobile terminal, a personal computer, and other embedded devices installed with a sound generator (such as a loudspeaker). The to-be-sent data refers to data that needs to be sent out over sound waves. For example, the to-be-sent data is a transaction identification code in a mobile phone on-site payment scenario; the to-be-sent data is conference sign-in information in a conference sign-in scenario; the to-be-sent data is data such as a control instruction in a smart home control scenario.”);
generating a symbol (check code) corresponding to the other terminal based on a size determined based on the service type information (Feng: column 20 line 36-40, “after step S102, the method 100 may further include the following steps: 1) step 104: generating a check code of the to-be-sent data by using a preset check code generation algorithm;”); 
generating mapping information in which the payload data and the generated symbol are mapped, with respect to the other terminal (Feng: column 20 -21 line 41-43, line 5-15, “generating to-be-sent data carrying the check code according to the to-be-sent data and the check code.”, “the check code of the to-be-sent data is generated using RS codes. If a “domain” parameter of the RS codes is set to 5 bits, a word length of the RS codes is limited to (2.sup.5−1)=31 characters, the length is 30 characters after a character representing a data length is removed, and each character has a length of 5 bits. If each character in the to-be-sent data is represented by using a 6-bit binary number, i.e., each character has a length of 6 bits, a maximum character length of the to-be-sent data is 30*5/6=25 characters.”); 
generating sound wave data for outputting a sound wave of the other terminal based on the generated symbol (Feng: column 22, 23 line 5-20, 63-65, “After the to-be-sent data is obtained, the next step may be performed to obtain a sound wave frequency sequence corresponding to the to-be-sent data. Step S108: obtaining a sound wave frequency sequence corresponding to the to-be-sent data according to a preset sound wave frequency mapping table. The preset sound wave frequency mapping table includes a corresponding relationship between characters and sound wave frequencies. For example, a sound wave frequency corresponding to a character “0” is “17100 Hz”, a sound wave frequency corresponding to a character “1” is “17200 Hz”, a sound wave frequency corresponding to a character “2” is “17300 Hz”, a sound wave frequency corresponding to characters “31” is “19900 Hz”, and so on… Step S112: generating a filtered sound wave signal sequence according to the sound wave frequency sequence and a preset sending duration.”);
transmitting the generated sound wave data to the other terminal (Feng: column 26 line 1-4, “Step S114: sending a sound wave signal corresponding to the to-be-sent data according to the filtered sound signal sequence”); 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Feng into the method of Sung to include receiving payload data and symbol request data including service type information from another terminal; generating a symbol corresponding to the other terminal based on a size determined based on the service type information; generating mapping information in which the payload data and the generated symbol are mapped, with respect to the other terminal; generating sound wave data for outputting a sound wave of the other terminal based on the generated symbol ; transmitting the generated sound wave data to the other terminal because it can effectively improve a communication distance and identification accuracy (Feng: column 17 line 25- 27).
	Regarding claim 2, Sung in view of Feng teaches the independent claim 1. Feng teaches wherein the generated sound wave data includes the generated symbol and an error correction code (Feng: column 20 line 43-49, “During specific implementation, an error detecting code, an error correcting code, an erasure code, or the like may be selected as the check code according to different functions of the bit error control. Wherein, the error detecting code only has an error bit identification function, but cannot correct an error bit.”).
Regarding claim 3, Sung in view of Feng teaches the dependent claim 2. Feng teaches wherein an arrangement of bits of the generated symbol and the error correction code are changed based on the security key (Feng column 20 line 50-55, “The error correcting code not only has an error bit identification function, but also can correct an error bit, e.g., error correcting codes such as RS codes (also known as Reed-Solomon codes). The erasure code not only can identify and correct an error bit, but also can delete information that cannot be corrected when the error bit exceeds a correction range.”)
Regarding claim 8, Sung in view of Feng teaches independent claim 1. Sung additionally teaches wherein the payload data includes at least one of uniform resource locator (URL) information, a text, a static image, and a dynamic image (Sung “Downloaded information may include a network address for receiving the advertisement information corresponding to a plurality of sound patterns.  The network address may include a URL (uniform resource locator)”.
Claims 4 -7 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (K.R. 20160046575 A; Hereinafter “Sung”), in view of Feng (U.S. 10320490 B2; Hereinafter “Feng”), and further in view of Jeong et al. U.S. 10,243,675 B2; Hereinafter “Jeong”) .
Regarding claim 4, Sung in view of Feng teaches the independent claim 1. 
Sung in view of Feng does not explicitly teach setting a frequency post of each of bits of the generated sound wave data based on at least one of frequency interval information and starting frequency information.
However in an analogous art, Jeong teaches setting a frequency post of each of bits of the generated sound wave data based on at least one of frequency interval information and starting frequency information (Jeong column 21 line 1-14, To this end, the external device 20 may change the weight value in real time by using the ratio of the largest value of the frame of the input sound wave to a predetermined reference value. In this case, one example of the reference value is a half value of the maximum amplitude of quantization. The use of the half value of the maximum quantization size as a reference value is necessary because both the nonaudible and audible areas must be considered. When the sound wave is quantized to 16 bits, the representable range is -2 15 to (2 15 - 1), and the external device 20 sets the signal size to the maximum within the quantization range expressible for FFT scaling in S503 Can be amplified.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Jeong into the modified method of Sung to include setting a frequency post of each of bits of the generated sound wave data based on at least one of frequency interval information and starting frequency information because it will improve the sound quality and increased the capacity of the stored file (Jeong: column 11 line 5- 10).
Regarding claim 5, Sung in view of Feng and further in view of Jeong teaches the dependent claim 4. Feng teaches wherein the frequency interval information and the starting frequency information are associated with the service type information (Feng column 23 line 30-38, “sound wave frequency sequence corresponding to the to-be-sent data, the method 100 provided in the present application further includes the following step 110: adding a preset starting tone frequency in front of the sound wave frequency sequence, to form a sound wave frequency sequence including the starting tone frequency. The starting tone refers to an identification tone indicating that the to-be-sent data is going to start.”).
Regarding claim 6, Sung in view of Feng teaches the independent claim 1. 
Sung in view of Feng does not explicitly teach wherein when the sound wave data is generated, the operation method further comprises: setting a frequency post of each of bits of the generated sound wave data; generating a sound wave tone for a frequency post having a bit value of 1 among the bits; generating a multi-tone sound wave through an aggregation of the generated sound wave tone and generating a playback file in which the multi-tone sound wave is recorded.
However, in an analogous art, Jeong teaches wherein when the sound wave data is generated, the operation method further comprises: setting a frequency post of each of bits of the generated sound wave data (Jeong column 21 line 1-14, To this end, the external device 20 may change the weight value in real time by using the ratio of the largest value of the frame of the input sound wave to a predetermined reference value. In this case, one example of the reference value is a half value of the maximum amplitude of quantization. The use of the half value of the maximum quantization size as a reference value is necessary because both the nonaudible and audible areas must be considered. When the sound wave is quantized to 16 bits, the representable range is -2 15 to (2 15 - 1), and the external device 20 sets the signal size to the maximum within the quantization range expressible for FFT scaling in S503 Can be amplified.”); 
generating a sound wave tone for a frequency post having a bit value of 1 among the bits (Jeong column 10 line 20-29 “As shown in Table 4, the first binary code set having one bit includes two symbols of '0' and '1', and the second binary code set having two bits includes '00' to '11' An Nth binary code set having N bits may include 2 N symbols such as '00 ... 00' to '11 · 11'. According to an embodiment of the present invention, the sound wave data generation unit 103 may select any one code set among a plurality of code sets, and may include information on a code set in the control information”); and 
generating a multi-tone sound wave through an aggregation of the generated sound wave tone and generating a playback file in which the multi-tone sound wave is recorded (Jeong column 7 line 9-17 “The sound wave data generation unit 103 generates the sound wave data corresponding to the determined control information. For example, the sound wave data generation unit 103 may generate the determined control information as the sound wave data which is the sound code by a multi tone based encoder. The multi tone based encoder has an advantage capable of increasing an information content of characters, and may currently represent up to 64 characters and numerals.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Jeong into the modified method of Sung to include wherein when the sound wave data is generated, the operation method further comprises: setting a frequency post of each of bits of the generated sound wave data; generating a sound wave tone for a frequency post having a bit value of 1 among the bits; generating a multi-tone sound wave through an aggregation of the generated sound wave tone and generating a playback file in which the multi-tone sound wave is recorded because it will improve the sound quality and increased the capacity of the stored file (Jeong: column 11 line 5- 10).
Regarding claim 7, Sung in view of Feng teaches independent claim 1. 
Sung in view of Feng does not explicitly teach verifying a validity of the sound wave recognition result by verifying whether the sound wave recognition result is received within a predetermined time from a point in time at which the symbol is generated.
However in an analogous art, Jeong teaches verifying a validity of the sound wave recognition result by verifying whether the sound wave recognition result is received within a predetermined time from a point in time at which the symbol is generated (Jeong column 14 line 38-41 “The sound wave data generation unit 103 combines or arranges the plurality of sound signals depending on a predetermined time interval, thus to generate the sound wave data corresponding to the control information”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Jeong into the modified method of Sung to include verifying a validity of the sound wave recognition result by verifying whether the sound wave recognition result is received within a predetermined time from a point in time at which the symbol is generated because it will improve the sound quality and increased the capacity of the stored file (Jeong: column 11 line 5- 10).

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. U.S. 10,243,675 B2; Hereinafter “Jeong”) in view of Verzun et al (U.S. 20160219024 A1; Hereinafter “Verzun”).
Regarding claim 9, Jeong teaches a communication method using a sound wave signal (column 28 claim 11 “A method of outputting sound waves in a mobile device”), the method comprising: 
encoding the processed source data (control information) to a sound wave signal (Jeong: column 4 line 57-60, “For example, the mobile device 10 may encode control information for operating the predetermined robot cleaner and the ID of the robot cleaner as sound data”); and 
outputting the encoded sound wave signal (Jeong: column 4 line 59-61, “and output the sound wave encoded through the speaker”), wherein the encoding comprises: setting m frequency posts corresponding to the m bits based on service type information and generating a sound wave tone having a predetermined amplitude for each of the m frequency posts (Jeong: column 21 line 1-14, “To this end, the external device 20 may change the weight value in real time by using the ratio of the largest value of the frame of the input sound wave to a predetermined reference value. In this case, one example of the reference value is a half value of the maximum amplitude of quantization. The use of the half value of the maximum quantization size as a reference value is necessary because both the nonaudible and audible areas must be considered. When the sound wave is quantized to 16 bits, the representable range is -2 15 to (2 15 - 1), and the external device 20 sets the signal size to the maximum within the quantization range expressible for FFT scaling in S503 Can be amplified.”); and 
generating a multi-tone sound wave signal through an aggregation of the sound wave tone (Jeong: column 7 line 9-21, “The sound wave data generation unit (103) generates sound wave data corresponding to the determined control information. For example, the sound wave data generation unit 103 may generate control information determined through a multi tone based encoder as sound wave data. Multitone-based encoders have the advantage of increasing the amount of information in a character, and currently can represent up to 64 characters and numbers. In addition, a multitone-based encoder can use a frequency of 200 Hz interval which is strong against peripheral interference and can represent a lot of information, and can have a protocol structure of header, body, and error correction protocol structure.”).
	Jeong does not explicitly teach processing, by a sound wave processing device, source data by arranging m bits included in the source data based on a shuffle array used as a security code.
However, in an analogous art, Verzun teaches processing, by a sound wave processing device, source data by arranging m bits included in the source data based on a shuffle array used as a security code (“Para[01416], [0418], [0421] “Typically, the data is transmitted between the media nodes by light carried over fiber optic cables, by radio waves in the radio or microwave spectrum, by electrical signals conducted on copper wires or coaxial cable, or by satellite communication, but the invention broadly includes any means by which digital data can be transmitted from one point to another.”, “Scrambling entails reordering the data within a data packet; for example, data segments A, B and C which appear in that order in the packet are re-ordered into the sequence C, A and B”, “In accordance with the invention, a data packet that passes through an SDNP cloud is scrambled or encrypted, or it is subjected to either or both of these operations in combination with splitting.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Verzun into the method of Jeong to include processing, by a sound wave processing device, source data by arranging m bits included in the source data based on a shuffle array used as a security code because it will add more layer of protection from potential fraud and misuse by obscuring all content by dynamically mixing the data (Verzun: para[1317]).
Regarding claim 10, Jeong in view of Verzun teaches the independent claim 9. Jeong additionally teaches wherein a position of an initial frequency post among the m frequency posts is set based on the service type information (Jeong column 4 line 44-54 “For example, when receiving an input dragged to a specific position, the mobile device 10 may determine the control information for operating a robot cleaner in the external device 20, and when receiving an input waving the mobile device like a fan, the mobile device 10 may also determine the control information for operating an air conditioner.”).
Regarding claim 11, Jeong in view of Verzun teaches the independent claim 9. Jeong additionally teaches wherein a minimum frequency interval between the m frequency posts is differently set based on the service type information (Jeong column 10 line 50 -59,“The sound wave data generating unit 103 can select a frequency corresponding to each of a plurality of symbols included in the control information from a plurality of frequencies. At this time, a plurality of frequencies may be included in a predetermined frequency set. The plurality of frequencies may be arranged to have a constant frequency interval from the lowest frequency to the highest frequency among the plurality of frequencies.”).
Regarding claim 12, Jeong in view of Verzun teaches the independent claim 9. Jeong additionally teaches wherein a frequency interval between the m frequency posts is uniform (Jeong: column 24 line 12 -23, the uniform frequency interval is 200 Hz “For example, the control information obtaining section 202 may be configured such that the sound code is composed of three frames, the frequency of the first frame is 15000 Hz, the frequency of the second frame is 15200 Hz, the frequency of the third frame is 17000 Hz , It is possible to generate partial information '0' corresponding to 15000 Hz, partial information '1' corresponding to 15200 Hz and partial information 'A' corresponding to 17000 Hz, respectively”).
Regarding claim 13, Jeong in view of Verzun teaches the independent claim 9.  Jeong additionally teaches wherein a frequency interval between the m frequency posts is non-uniform (Jeong: COLUMN 11 LINE 30-50 “Table 5, if the sample rate is '48000 Hz' and the FFT point is '1024', the frequency interval may be '46.875 Hz'. In this case, when the lowest frequency is' 16000 Hz ', a plurality of frequencies are' 16000 Hz ',' 16046.88 Hz ', ...,' 19750 Hz ', and' . ., '39953.13 Hz' (frequency when i is 511). In this case, when a plurality of frequencies should be selected within a range of equal to or greater than 16000 Hz, which is the non-audible frequency band, and less than or equal to 24000 Hz, the highest frequency among the plurality of frequencies is' 23968.75 Hz”).
Regarding claim 14, Jeong in view of Verzun teaches the independent claim 9. Jeong additionally teaches wherein the sound wave tone is generated in the frequency post corresponding to a bit "1" of the source data (Jeong column 10 line 20-29 “As shown in Table 4, the first binary code set having one bit includes two symbols of '0' and '1', and the second binary code set having two bits includes '00' to '11' An Nth binary code set having N bits may include 2 N symbols such as '00 ... 00' to '11 · 11'. According to an embodiment of the present invention, the sound wave data generation unit 103 may select any one code set among a plurality of code sets, and may include information on a code set in the control information”).
Regarding claim 15, Jeong in view of Verzun teaches the independent claim 9. Jeong additionally teaches wherein the source data includes a body and an error correction code (Jeong: “In the method for generating the sound wave data in the sound wave data generation unit 103, the sound wave data generation unit 103 generates the predetermined code by mapping the determined control information for each frequency, combining the calculated control information with the pure tone in the non- The non-audible sound wave data can be generated by applying a protocol having an error correction code to the generated predetermined code.”).
Regarding claim 16, Jeong in view of Verzun teaches the dependent claim 15. Jeong additionally teaches wherein the source data further comprises a time code associated with a time in which the sound wave signal is generated and the time code is information for determining whether the sound wave signal is valid (Jeong column 5 line 5 -15, “the sound wave output from the external device 20 may include status information of the external device 20, and the status information may be at least one of the current status or the failure diagnosis information. One example of the current state includes the on / off state of the external device 20, the power use state, the operation time, and the like. The example of the failure diagnosis information includes the abnormality symptom occurrence information, the error code, and the failure site information.”).
Regarding claim 17,  Jeong teaches a sound wave processing device comprising: a memory in which a control program is recorded (column 27 line 2-20, “the method for outputting a sound wave not illustrated may also be respectively implemented in a form of a recording medium including instructions executable by a computer such as program modules executed by the computer”);
a processor configured to operate based on the control program; and a communication interface configured to transmit and receive information to and from an external server, wherein the control program is executed to perform (Jeong column 27 line 12-18“The computer storage medium includes all of the volatile and nonvolatile media and the separable and non-separable media which are implemented by a computer-readable instruction”): 
encoding the processed source data to a sound wave signal (Jeong: column 4 line 57-60, “For example, the mobile device 10 may encode control information for operating the predetermined robot cleaner and the ID of the robot cleaner as sound data”); and 
outputting the encoded sound wave signal (Jeong: column 4 line 59-61, “and output the sound wave encoded through the speaker”), and wherein the encoding comprises: setting m frequency posts corresponding to the m bits based on service type information and generating a sound wave tone having a predetermined amplitude for each of the m frequency posts ((Jeong: column 21 line 1-14, “To this end, the external device 20 may change the weight value in real time by using the ratio of the largest value of the frame of the input sound wave to a predetermined reference value. In this case, one example of the reference value is a half value of the maximum amplitude of quantization. The use of the half value of the maximum quantization size as a reference value is necessary because both the nonaudible and audible areas must be considered. When the sound wave is quantized to 16 bits, the representable range is -2 15 to (2 15 - 1), and the external device 20 sets the signal size to the maximum within the quantization range expressible for FFT scaling in S503 Can be amplified.”)); and 
generating a multi-tone sound wave signal through an aggregation of the sound wave tone (Jeong: column 7 line 9-21, “The sound wave data generation unit (103) generates sound wave data corresponding to the determined control information. For example, the sound wave data generation unit 103 may generate control information determined through a multi tone based encoder as sound wave data. Multitone-based encoders have the advantage of increasing the amount of information in a character, and currently can represent up to 64 characters and numbers. In addition, a multitone-based encoder can use a frequency of 200 Hz interval which is strong against peripheral interference and can represent a lot of information, and can have a protocol structure of header, body, and error correction protocol structure.”).
	Jeong does not explicitly teach processing, by a sound wave processing device, source data by arranging m bits included in the source data based on a shuffle array used as a security code.
However, in an analogous art, Verzun teaches processing, by a sound wave processing device, source data by arranging m bits included in the source data based on a shuffle array used as a security code (“Para[01416], [0418], [0421] “Typically, the data is transmitted between the media nodes by light carried over fiber optic cables, by radio waves in the radio or microwave spectrum, by electrical signals conducted on copper wires or coaxial cable, or by satellite communication, but the invention broadly includes any means by which digital data can be transmitted from one point to another.”, “Scrambling entails reordering the data within a data packet; for example, data segments A, B and C which appear in that order in the packet are re-ordered into the sequence C, A and B”, “In accordance with the invention, a data packet that passes through an SDNP cloud is scrambled or encrypted, or it is subjected to either or both of these operations in combination with splitting.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Verzun into the method of Jeong to include processing, by a sound wave processing device, source data by arranging m bits included in the source data based on a shuffle array used as a security code because it will add more layer of protection from potential fraud and misuse by obscuring all content by dynamically mixing the data (Verzun: para[1317]).
Regarding claim 18, claim 18 is rejected under the same rational as claim 10.
Regarding claim 19, claim 19 is rejected under the same rational as claim 11.
Regarding claim 20, claim 20 is rejected under the same rational as claim 14. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-20150046329-A1- Near Sound Communication Payment System
US-10303945-B2 -Display Method and Display Apparatus
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.L.N./Examiner, Art Unit 2437     
/NELSON S. GIDDINS/Primary Examiner, Art Unit 2437